10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Pane. of2

Case 2:21-cr-00219-APG-DJA Document9 File

 

FILED RECEIVED

____ ENTERED = _____SERVEDON

 

SEP 10 2021

 

 

 

 

LERK US DISTRICT COURT

7
DISTRICT OF NEVADA

COUNSELIPARTIES OF RECORD

BY: DEPUTY

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA, Case No.: 2:21-cr-00219-APG-DJA
Plaintiff,

vs. ORDER APPOINTING COUNSEL

JOSHUA A, MARTINEZ,

Defendant.

 

 

 

 

The individual named below, having testified under oath or having otherwise satisfied this
Court that he: (1) is financially unable to employ counsel and (2) does not wish to waive counsel,
and, because the interests of justice so require, the Court finds that the individual is indigent,
therefore,

IT IS ORDERED that the Federal Public Defender for the District of Nevada is hereby
appointed to represent Defendant JOSHUA A. MARTINEZ.

IT IS FURTHER ORDERED that the Clerk issue subpoenas upon oral request and
submission of prepared subpoenas by the attorneys of the Office of the Federal Public Defender,
unless said subpoenas are to be served outside the State of Nevada. The cost of process, fees and
expenses of witnesses so subpoenaed shall be paid as witness(es) and the United States Marshal
shall provide such witness(es) subpoenaed advance funds for the purpose of travel within the
District of Nevada and subsistence. Any subpoenas served on behalf of the individual, the return

thereon to this Court shall be sealed, unless otherwise ordered.

 

 
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:21-cr-00219-APG-DJA Document9 Filed 09/10/21 Page 2 of 2

IT IS FURTHER ORDERED that if counsel for the individual desires subpoenas to be

served outside the State of Nevada, further application pursuant to Federal Rules of Criminal

Procedure 17(b) shall be made to the Court, before the issuance of said subpoenas.

DATED: September 10, 2021

 

NANCY J.
UNITED

 

)PPE _
ES MAGISTRATE JUDGE

Federal Public Defender’s Office appearance by: LAUREN BACCHUS TORRE

 

 
